Citation Nr: 0411347	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine, which denied the claim.  
In addition, it is noted that the RO previously denied the claim 
as not well grounded in a January 1999 rating decision, then 
reopened the claim on its own initiative for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et 
seq.; 38 C.F.R. § 3.159.  


FINDINGS OF FACT

1.  All development and notification necessary for an equitable 
disposition of the instant case has been completed.

2.  The record does not support a finding that the veteran engaged 
in combat while on active duty.

3.  The veteran's only verified in-service stressor is his 
participation in rescue/relief operations in the Philippines.

4.  The competent medical evidence tends to show that the veteran 
currently has a chronic adjustment disorder with anxiety that is 
attributable to his confirmed in-service stressor.


CONCLUSION OF LAW

Service connection is warranted for chronic adjustment disorder 
with anxiety.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her claim, 
and to notify him or her of the evidence necessary to complete an 
application for benefits.  The VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence pertinent 
to the claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

For the reasons stated below, the Board finds that the veteran is 
entitled to a grant of service connection for an acquired 
psychiatric disorder.  Under these circumstances, there is no 
prejudice to the veteran in adjudicating this case without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


Background.  The veteran essentially contends that he has PTSD due 
to stressors that occurred while on active duty.  For example, he 
has reported that he witnessed multiple dead bodies and 
destruction while participating in a rescue/relief operations in 
the Philippines.  He has also asserted that he saw 2 service men 
killed aboard ship when a cable broke, that he saw 17 sailors 
killed as a result of a ship explosion, that he was assaulted 
during a race riot aboard ship, and that he participated in 
patrols in the Republic of Vietnam during which he was subjected 
to and returned enemy fire.

The veteran's service records, to include his DD Form 214, reflect 
that his military occupational specialty (MOS) was that of a radio 
repairman.  Although his records confirm that he had service in 
the contiguous waters of the Republic of Vietnam, they do not show 
that he received any awards or citations denoting combat service.  
In fact, a January 2002 statement from the Department of the Navy 
noted that his records did not show that he participated in any 
actual combat operations.  However, his records confirm that he 
participated in flood relief operations in the Philippines in 
1972.  None of the veteran's other purported in-service stressors 
are shown by his records.

The veteran's service medical records contain no findings 
indicative of psychiatric problems during active service.  In 
fact, his psychiatric condition was clinically evaluated as normal 
on both his January 1970 enlistment examination and his May 1973 
release from active duty examination.

The veteran's post-service medical records cover a period through 
2002, and show treatment for various medical conditions, 
particularly alcohol abuse.  For example, he was hospitalized from 
January to March 1990 for alcohol dependence, chronic and 
continuous, as well as alcohol withdrawal syndrome.  He did 
undergo psychological testing during this hospitalization, and it 
was noted that individuals with similar profiles were often seen 
in the early stages of psychosis and that this possibility should 
be considered for him.  He was also diagnosed with schizoid 
personality.

In addition, the record reflects that the veteran has undergone 
multiple VA examinations with respect to his claim of entitlement 
to service connection for PTSD.

The veteran's first VA PTSD examination was in September 1997, at 
which he reported, with respect to his psychiatric history, that 
he had been to 7 different detoxification and rehabilitation 
facilities for alcohol.  He reported no other psychiatric history.  
Following examination of the veteran, the examiner diagnosed 
continuous alcohol dependence, and opined that the veteran did not 
meet the criteria for PTSD.

The veteran underwent a new VA PTSD examination in October 1998, 
at which time he recounted his experience as part of the relief 
operations in the Philippines while on active duty.  He also 
reported that nothing much happened to him while in Vietnam.  In 
addition, he reported that he took Prozac, but that it did not 
help.  Diagnoses following examination of the veteran were alcohol 
dependence and depression, not otherwise specified.  Further, the 
examiner commented that it was difficult to piece out at this 
point in time whether the veteran's depression was a result of 
alcohol withdrawal or whether it stood alone as dysthymia.  

VA outpatient treatment records dated in February 1999 show 
diagnostic impression of alcohol dependence, early full remission; 
PTSD, chronic, mild; and depressive disorder, not otherwise 
specified.  He was subsequently referred to counseling at the Vet 
Center.  However, a May 2001 statement from the Vet Center 
reflects that he did not show up for further appointments after 
April 1999, and his case was closed after telephone calls and a 
letter went unanswered.  The Vet Center reported that he was next 
seen at his request in January 2001, that he had resumed drinking, 
and was being treated by the VA Chemical Dependent Recovery 
Program.  Later in January 2001, he called to cancel his 
appointments, and the Vet Center had had no further contact with 
him.

At a May 2000 VA mental disorders examination, the veteran was 
diagnosed with depressive disorder, partially relieved by 
medication.  Further, the examiner stated that it appeared the 
veteran had the so-called double depression, "dysthymia and 
depression."  In addition, the examiner diagnosed alcohol 
dependence by history, currently relatively free of alcohol.

The veteran subsequently submitted a private psychological 
evaluation report dated in March 2002.  Among other things, the 
psychologist noted that he had reviewed a set of medical records 
dated from 1997 to 2001, which revealed a consistently restrictive 
lifestyle with alcohol dependence in a mood-disorder and isolated 
individual, and that diagnoses assigned during this period 
included PTSD, depression, and alcohol dependence with peripheral 
neuropathy.  The psychologist also noted the veteran's account of 
his experiences while participating in relief operations in the 
Philippines while on active duty.  Diagnostic impressions 
following examination of the veteran were alcohol dependence, 
chronic and severe; PTSD with associated depression and anxiety; 
dysthymic disorder, and personality disorder, not otherwise 
specified.

The veteran underwent a new VA PTSD examination in May 2002, and 
was diagnosed with alcohol dependence.  Moreover, the examiner 
specifically opined that the veteran did not have PTSD.  The 
examiner stated that this was derived, in part, from a review of 
prior records where symptomatology was not observed.  In addition, 
the veteran's clinical interview at this examination gave no 
indication that he suffered from PTSD.  Although it was 
acknowledged that his participation in relief operations in the 
Philippines had been confirmed, and represented as potentially 
being PTSD causing, this did not appear to have had this result in 
the veteran.  The examiner noted that the veteran gave no 
indication through his mood, affect, or communication that he was 
in fact nor or had ever been under stress from the rescue 
operation in the Philippines.  The examiner also stated that the 
veteran reported no symptomatology other than panic attacks which 
conformed to PTSD symptoms.  Further, the examiner opined that the 
veteran's symptoms of depression were the result of alcohol abuse.

In December 2002, the veteran underwent a new VA PTSD examination 
conducted by a board of two, consisting of a psychologist and a 
psychiatrist.  The examination report reflects that this board 
reviewed the veteran's claims folder, and provided a summary of 
pertinent findings therein.  Further, the report summarized the 
veteran's social, occupational, and medical history.  It was also 
noted that the examination had been requested due to conflicting 
diagnoses, and that it was limited to the veteran's only verified 
stressor which, was his participation in disaster relief efforts 
in the Philippines following a typhoon and floods.  

Diagnoses following examination of the veteran were alcohol 
dependence; depressive disorder, not otherwise specified; and 
adjustment disorder with anxiety, chronic (post-traumatic stress 
symptoms).  Although the examiners deferred making a diagnosis 
regarding personality disorder, they did state that the veteran 
had schizoid and avoidant personality features.  The examiners 
also commented that the record represented a well-documented 
history of alcohol dependence, and that by the veteran's own 
report he was still drinking almost daily.  Further, the examiners 
stated that he appeared to suffer from depressed mood, perhaps 
related to numerous life stressors, as well as from a chronic 
adjustment disorder with anxiety due to post-traumatic stress 
symptoms related to the disaster relief work in the Philippines 
during the military.  Nevertheless, the examiners opined that the 
veteran's military-related conditions alone appeared to result in 
only mild to definite occupational and social impairment, due to 
such symptoms as anxiety, some social avoidance, and sleep 
impairment.  Other symptoms could not be clearly distinguished 
from alcohol dependence or depression.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response [must 
have] involved intense fear, helplessness, or horror".  DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the case 
of any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation.  However, 
the provisions of 38 U.S.C.A. § 1154(b) are only applicable in 
cases where a veteran is shown to have actually served in combat 
with the enemy.  For application of 38 U.S.C.A. § 1154(b), it is 
not sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat operations 
or in a combat zone.  To gain the benefit of a relaxed standard 
for proof of service incurrence of an injury or disease, Section 
1154(b) requires that the veteran have actually participated in 
combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

If a claimant did not engage in combat with the enemy, or claimed 
stressors are not related to combat, then the claimant's testimony 
alone is not sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  


Analysis.  In the instant case, the Board finds that the evidence 
supports a grant of service connection for an acquired psychiatric 
disorder.

In this, and in other cases, only independent medical evidence may 
be considered to support Board findings.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Initially, the Board finds that the record does not support a 
finding that the veteran engaged in combat while on active duty.  
He did not receive any awards or citations associated with combat 
service, and the Department of the Navy stated that review of his 
records did not show that he participated in any actual combat 
operations.  The Board acknowledges that he did serve aboard ship 
in the contiguous waters of the Republic of Vietnam, and it 
appears he did participate in combat support operations.  However, 
as noted above, VA's Office of General Counsel determined in 
VAOPGCPREC 12-99 that such service does not warrant consideration 
of relaxed standard for proof of service incurrence of an injury 
or disease under 38 U.S.C.A. § 1154(b).  Inasmuch as the record 
does not support a finding that he actually engaged in combat with 
the enemy while on active duty, he is not entitled to 
consideration of this relaxed standard.

As the veteran did not engage in combat while on active duty, his 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau, supra; 
Dizoglio, supra.  Here, the only purported in-service stressor 
that is verified by the evidence of record is the veteran's 
participation in relief/rescue operations in the Philippines 
following a typhoon.  Further, the veteran's psychiatric condition 
was evaluated as normal at the time of his discharge from service, 
and that there is no competent medical evidence of an acquired 
psychiatric disorder until many years after service.  Thus, his 
participation in the Philippines relief/rescue operations is the 
only basis for determining whether he has a current psychiatric 
disorder that is attributable to service.

The record reflects that the veteran has been diagnosed with 
multiple psychiatric problems, including alcohol abuse/dependency, 
depression, and a chronic adjustment disorder with anxiety.  
However, service connection for alcohol dependency was denied by 
the RO in the May 2002 rating decision and was not appealed; thus, 
that decision is final.  See 38 C.F.R. § 20.302 (2003).  In any 
event, service connection for alcohol dependence, based on direct 
service incurrence, is precluded as a matter of law.  38 U.S.C.A. 
§§ 105, 1110, 1131; 38 C.F.R. § 3.301; VAOPGCPREC 11-96 and 2-98.  

The Board acknowledges that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), that, in light of 38 U.S.C.A. § 
1110's legislative history, VA compensation benefits were 
available for alcohol or drug-related disability, here alcohol 
dependency, if it arises secondarily from a service- connected 
disorder, for example PTSD.  Nevertheless, the Federal Circuit 
Court explained that 38 U.S.C.A. § 1110 precluded compensation for 
primary alcohol abuse disabilities and for secondary disabilities 
(such as cirrhosis of the liver) that result from primary alcohol 
abuse.  Id. at 1376.  Based on the foregoing, the Board finds that 
service connection is not warranted for the veteran's depression, 
as the competent medical evidence reflects that it developed 
secondary to his alcohol abuse.  The May 2002 VA examiner 
specifically opined that such was the case, and no competent 
medical evidence is of record which refutes this finding.  
Moreover, this finding is supported by the December 2002 VA 
examiners, in that they separated out the specific diagnoses, and 
specified which symptoms were specifically due to adjustment 
disorder with anxiety, noting that other symptoms stemmed from 
either alcohol dependence or depression.

The Board also notes that the preponderance of the competent 
medical evidence is against a finding that the veteran currently 
has PTSD.  Granted, he was diagnosed with such a disability by the 
February 1999 VA outpatient treatment records, as well as the 
March 2002 private psychological evaluation.  However, no such 
finding was made on any of the multiple VA examinations which were 
conducted for the explicit purpose of examining this claim.  
Moreover, both the September 1997 and May 2002 VA examiners 
specifically opined that he did not satisfy the criteria necessary 
for PTSD.  The May 2002 examiner, in particular, gave a detailed 
explanation in support of this opinion.  In addition, the December 
2002 VA examination, which was conducted by a board of two for the 
purpose of resolving the conflicting diagnoses, found post-
traumatic stress symptoms but did not diagnose PTSD.  As the May 
2002 and December 2002 VA examiners reviewed the claims folder, 
which would have included the records which diagnosed PTSD, the 
Board finds that they are entitled to the most weight on this 
matter.

The Board does find that the veteran's adjustment disorder with 
anxiety and post traumatic stress symptoms is attributable to 
active service.  As detailed above, the December 2002 VA examiners 
indicated that this disability was due to the veteran's confirmed 
participation in the Philippine relief/rescue operations during 
active service.  This conclusion was based upon both an 
examination of the veteran, and review of his medical records.  
Moreover, no competent medical evidence is of record which 
explicitly refutes this finding.

The Board has already stated that the veteran's current impairment 
is primarily attributable to his alcohol abuse, for which service 
connection is precluded.  Similarly, the Board has also found that 
service connection is not warranted for depression in that the 
competent medical evidence reflects it developed secondary to the 
alcohol abuse.  However, the December 2002 examiners indicated 
that both the etiology and symptomatology of the veteran's 
adjustment disorder with anxiety was separate and distinguishable 
from his alcohol dependence and depression.  See Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998) (The issue of whether there is a 
connection between the veteran's service and the disability is a 
separate issue from the degree of the disability.).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that 
in light of the benefit of the doubt provisions of 38 U.S.C.A. § 
5107(b), an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In Gilbert 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and convincing 
evidence, or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the veteran, the Board 
finds that he is entitled to a grant of service connection for a 
chronic adjustment disorder with anxiety.

ORDER

Entitlement to service connection for a chronic adjustment 
disorder with anxiety is granted.

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



